IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,289-01


                   EX PARTE ROLLIE DARNELL WARFIELD, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W12-51838-V(A) IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam. YEARY J. filed a concurring opinion. NEWELL J. filed a concurring opinion
joined by HERVEY , and RICHARDSON , JJ..

                                           OPINION

       Applicant was convicted of possession of fraudulent identifying information, 10-50 pieces,

and sentenced to nine years’ imprisonment. Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC . art. 11.07.

       Applicant contends that his due process was violated and plea was involuntary because he

possessed less than ten pieces of identification, making him guilty only of a lesser offense. The State

and trial court agree and recommend that this Court grant relief.

       We agree. Relief is granted. Brady v. United States, 397 U.S. 742 (1970); State v. Wilson,
                                                                                                   2

324 S.W.3d 595 (Tex. Crim. App. 2010). The judgment in cause number F12-51838-V in the 292nd

District Court of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff

of Dallas County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.

Filed:         February 24, 2021
Do not publish